Title: Thomas Jefferson to Peter Poinsot, 25 November 1818
From: Jefferson, Thomas
To: Poinsot, Peter


          
            Sir
            Monticello in Virginia.
Nov. 25. 18
          
          Your letter of May 18. and it’s duplicate were recieved in Aug. and September. in proposing me to you as an agent to look after your lands on the Kanhaway, my deceased friend General Kosciusko must have considered me as continuing stationary at what I was when he last saw me. I then retained health and vigor enough of body & mind to be useful to others. but 20. additional years have made great change. at the age of 75. and much enfeebled, I have been obliged to give up the management of my own affairs to others. your lands are 300. miles from my residence, in a part with which we have no communication. & where I do not know a single person who might be engaged to act for you. I made an effort however thro’ a friend, a member of our legislature, to enquire first in the land office for the state of the land, and to endeavor to find out some one in it’s neighborhood who could undertake to look after them. the result of his enquiries at the land office will appear in the inclosed papers: but he could hear of no one in that part of the country who could be engaged to make the enquiries you desire. I must return the case therefore to you with the apology ‘Senex sum et curis laevissimis impar.’ if the lands are fertile, and the title not lost by abandonment, they must be of very great value; they would possibly command 20. or 30. Dollars the acre. you will consider therefore whether they may not be worth the mission of a special agent, who landing at Washington or Baltimore would get a passage by the stage to the neighborhood of the land, in a distance of between 1. and 200. miles. with my regrets that I can be no further useful to you accept the assurance of my great respect.
          Th: Jefferson
        